                EXHIBIT A




Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 1 of 17
Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 2 of 17
Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 3 of 17
Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 4 of 17
Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 5 of 17
Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 6 of 17
Electronically Filed - Jackson - Kansas City - October 20, 2020 - 02:27 PM




                                                                             Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 7 of 17
                                                                                                    Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:03 PM
                                                                             2016-CV17854

            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

JORDAN DAME                                         )
9617 Wornall Road                                   )
Kansas City, Missouri 64114                         )
                                                    )
              Plaintiff,                            )
                                                    )
v.                                                  )      Case No.
                                                    )
SOUTHWESTERN BELL TELEPHONE CO.                     )      Division No.
208 S. Akard Street                                 )
Dallas, Texas 76202                                 )
                                                    )
And                                                 )
                                                    )                                    _
KIESHA L. CHEATAM                                   )
6709 La Tijera Blvd.                                )
Los Angeles, California 90045                       )
                                                    )
And                                                 )
                                                    )
CHASSIDY SPANIOL                                    )
11972 S. Summit Street                              )
Olathe, Kansas 66062                                )
                                                    )
AND                                                 )
                                                    )
JAMES VANROSS                                       )
7705 Irwin Rd.                                      )
Raytown, Missouri 64138                             )
             Defendants.                            )


                                PETITION FOR DAMAGES

       COMES NOW Plaintiff, JORDAN DAME and for his cause of action against

SOUTHWESTERN BELL TELEPHONE COMPANY doing business as AT&T (“SBC”) and

KEISHA CHEATAM (“Cheatam”), CHASSIDY SPANIOL (“Spaniol”), and JAMES VANROSS

(“Vanross”) (collectively “Defendants”) on claims of battery, negligent retention, conspiracy and




        Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 8 of 17
                                                                                                       Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:03 PM
worker’s compensation retaliation. Plaintiff seeks compensatory and punitive damages against

Defendants states as follows:

        1.      The acts, conduct, and practices which form the basis for this action have resulted

in Defendant unlawfully harassing Mr. Dame with respect to the terms, conditions, and privileges

of his employment, and the procedure or manner in which Defendants have evaluated Mr. Dame’s

qualifications for continued employment opportunities has resulted in prohibited race worker’s

compensation retaliation.

                            PARTIES JURISDICTION AND VENUE

        2.      Jordan Dame (“Mr. Dame or Plaintiff”) resides at 9617 Wornall Road, Kansas City,

Jackson County, Missouri.

        3.      Mr. Dame was employed at Southwestern Bell Telephone Company (“SBC”).

Managers and employees conspired against Mr. Dame based on his medical condition or the fact

that he has a medical condition that is protected by law. He was also subjected to battery by his

second line manager (“Cheatam”) and was retaliated against for reporting and complaining about

harassment, assault, battery, and an injury that occurred in the workplace and engaging in protected

activity by reporting such conduct and taking legal action.

        4.      SBC is a global company headquartered at 208 S. Akard Street in Dallas, Texas

and has operations in Kansas City, Jackson County, Missouri where Plaintiff reported for duty.

        5.      Keisha Cheatam (“Cheatam”) is a California resident whose home address is shown

above herein the caption. She is also a manager at SBC and was Mr. Dame’s superior at times

relevant to this action.




         Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 9 of 17
                                                                                                           Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:03 PM
        6.        Chassidy Spaniol (“Spaniol”) is a Kansas resident whose home address is shown

above herein the caption. She is also a manager at SBC and was Mr. Dame’s superior at times

relevant to this action.

        7.        James Vanross (“Vanross”) is a Missouri resident whose home address is shown

above in the caption. He is also a manager at SBC and was Mr. Dame’s superior at times relevant

to this action.

        8.        At all times relevant to this action, SBC has been an entity and employer subject to

the laws, rules and regulations at issue herein.

        9.        At all times relevant hereto, SBC was Mr. Dame’s employer and he was a full-time

employee.

        10.       SBC is an entity which acts through agents. It is liable for the conduct of its agents

acting within the course and scope of their agency; its own negligence or unlawful conduct; the

acts of its agents which it knowingly ratifies; injuries incurred by agents’ performance of its non-

delegable duties; acts done by agents for which the agency relationship allows or assists the agent

to perform; and acts its’ agents take by virtue of their position with the company.

        11.       Defendants’ unlawful employment practices complained of herein occurred in

Jackson County, Missouri, and accordingly, jurisdiction and venue are proper in this Court. This

Court has jurisdiction over the subject matter pursuant to R.S.Mo. § 478.070 as this is an original

civil action seeking monetary damages for causes of action accruing in the State of Missouri.

        12.       Venue is properly laid in this Court under R.S.Mo. § 508.010 as the events alleged

in this Petition took place in whole, or in part, in Jackson County, Missouri.




        Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 10 of 17
                                                                                                   Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:03 PM
                                GENERAL ALLEGATIONS

       13.     SBC, through its agents, has exhibited a constant history of discriminatory and

hostile behavior towards Mr. Dame dating back to March 2015 up through his unlawful

termination in December 2018.

       14.     Mr. Dame’s employment history with SBC dates back to March 2015, when he was

hired with the company as a Leveraged Service Representative (“LSR”).

       15.     Mr. Dame has been a union member of Communication Workers of America

(CWA) Local 6327, since he began his employment.

       16.     Mr. Dame has been receiving medical treatment for a medical condition that he has

had for several years.

       17.     Mr. Dame has been approved for a job accommodation and the Family Medical

Leave Act (“FMLA”) through his employer, SBC for several years because of his medical

condition. However, this condition otherwise does not adversely affect his job performance.

       18.     Mr. Dame is able to effectively perform his job with or without a reasonable

accommodation.

       19.     Mr. Dame received adverse treatment from SBC as a result of his medical

condition.

       20.     Sometime in approximately 2018, as Mr. Dame’s hand rested on a cubicle at SBC,

Cheatam physically struck down his hand in order to get past him, thus causing pain, humiliation

and injury to name a few.

       21.     Mr. Dame reported the incident to Human Resources but no action was taken.

       22.     Upon information and belief, Mr. Dame required and sought medical treatment for

his injuries sustained in the aforementioned incident with Cheatam.




        Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 11 of 17
                                                                                                   Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:03 PM
          23.   Later in 2018, Cheatam struck Mr. Dame’s hand again as he attempted to eat some

food thus knocking the food out of his grasp thus again causing pain, humiliation and injury to

name a few.

          24.   Mr. Dame again reported the incident to Human Resources but no action was taken.

          25.   Upon information and belief, Mr. Dame required and sought medical treatment for

his injuries sustained in the aforementioned incident with Cheatam.

          26.   For the duration of his employment, Mr. Dame adversely and arbitrarily received

bad ratings and write-ups that adversely affected the terms and conditions of his employment

although they were unwarranted.

          27.   Despite his appeals, the adverse rating remained on Mr. Dame’s employment

record.

          28.   After reporting Cheatam’s behavior, upon information and belief, Mr. Dame

reasonably believes Cheatam directed other members of management to micromanage Mr. Dame

and closely monitor his calls in an effort to obtain cause to discipline Mr. Dame and ultimately

terminate his employment.

          29.   After filing various claims and reporting the treatment he complains of in this

matter, Mr. Dame was targeted further for discipline by Cheatam and other managers in an effort

to terminate his employment.

          30.   Mr. Dame received frequent, excessive monitoring and hostile micromanaging by

SBC management upon reporting the incidents complained of in this Petition to Human Resources.

          31.   Ms. Cheatam, with the endorsement and support of SBC conspired with

management to find a reason to place Mr. Dame on progressive discipline in efforts to terminate




          Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 12 of 17
                                                                                                       Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:03 PM
his employment after it was known to Defendants that Mr. Dame reported the adverse treatment

he was receiving.

       32.     Mr. Dame was subjected to the battery, assault, retaliatory acts and practices, and

harassment aforementioned in this petition up until his unlawful termination.

       33.     Mr. Dame frequently expressed his concern and displeasure about management’s

actions toward him and reported that he believes that he was targeted because of his reporting the

assaults and battery which resulted in a work place injury, but he never received any resolution

from SBC despite Mr. Dame’s repeated efforts.

       34.     Several other employees within Mr. Dame’s workgroup have made complaints

related to retaliatory treatment.

       35.     Due to this pattern of retaliatory treatment, Mr. Dame was deprived of wage

earnings and other opportunities such as but not limited to promotions and bonuses.

       36.     SBC, through its managers or agents continued to act in violation of the law and its

own established policies and procedures in discriminating and retaliating against Mr. Dame until

his unlawful termination.

       37.     At all times relevant herein, the perpetrators were all acting within the course and

scope of their agency and employment with SBC, or their actions were expressly authorized by

SBC, making SBC vicariously liable for their actions under all theories pled herein.

       38.     At all times relevant herein, SBC, through its employees or agents, had the authority

to discipline the above-mentioned perpetrators for violations of the anti-harassment, anti-

discrimination, and anti-retaliation policies, up to and including termination.

       39.     SBC, through their employees or agents, each received Plaintiff’s complaints and

failed to effectively address or remedy the continuous unlawful harassment and retaliation.




        Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 13 of 17
                                                                                                       Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:03 PM
                                           COUNT I-
               Retaliation for Worker's Compensation (in violation of RSMo. 287.780)

        COMES NOW, Plaintiff, and for Count I of the petition, retaliation pursuant to RSM0.

287.780 states:

        45.     Plaintiff hereby restates and incorporates by reference, repeats and re-alleges each

and every allegation contained in this petition as if fully set forth herein in Count I.

        46.     Plaintiff was targeted in whole or in part because he reported injuries to

management at SBC.

        47.       Upon Plaintiff reporting injuries to management, he was treated adversely by

management who ultimately denied Plaintiff advanced employment opportunities and targeted

Plaintiff for arbitrary discipline in hopes of terminating Plaintiff’s employment.

        48.     Under Missouri law, injuries that occur while an employee performing their duties

have been found to be work related under worker’s compensation law.

        WHEREFORE, Plaintiff prays for the Court to find that SBC have violated RSMo.

287.780 and therefore, Plaintiff is entitled to recovery for pecuniary and non-pecuniary damages

including but not limited to punitives, including lost wages and benefits, out of pocket expenses,

interest, mental and emotional distress, and reasonable attorney's fees; and that this Court makes

such other orders as it may deem just and proper in the circumstances.

          COUNT II – ASSAULT AND BATTERY-AGAINST DEFENDANT CHEATAM

        49.     Plaintiff, Mr. Dame hereby incorporates by reference each and every paragraph as

though it is fully set forth herein.

        50.     Cheatam, as shown in her conduct, actions, and statements to Mr. Dame and others

intended to cause Mr. Dame bodily harm or offensive contact, or the apprehension of physical




        Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 14 of 17
                                                                                                     Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:03 PM
contact by physically striking Mr. Dame and coming into offensive bodily contact with Mr. Dame

and indeed did so by causing offensive bodily contact.

        51.     Cheatam, as shown in her conduct, actions, and statements to Mr. Dame and others

intended to cause Mr. Dame bodily harm or offensive contact by physically striking Mr. Dame and

coming into offensive bodily contact with Mr. Dame and indeed did so by causing offensive bodily

contact.

        WHEREFORE, Plaintiff, Mr. Dame prays for judgment against Defendant, Cheatam on

Count II of his Petition for Damages, for a finding that he has been battered by Cheatam; for an

award of actual and punitive damages; for his costs expended; and for such other relief as this

Court deems just and proper.

                            COUNT IV-Negligent Hiring or Retention

        COMES NOW, Plaintiff , and for Count IV of the petition for battery and assault states:

        52.     Plaintiff, Mr. Dame hereby incorporates by reference each and every paragraph as

though it is fully set forth herein.

        53.     SBC had a duty to employees such as Plaintiff to make a safe enjoyable work

environment without fear of assault, battery or retaliatory treatment by employees or agents such

as Cheatam.

        54.     SBC failed in their duty which was the direct and proximate result of the injuries

sustained by Plaintiff.

        55.     SBC committed other acts of negligence that is unknown at this time but believed

to be discovered in the discovery process.

        56.     Defendant SBC knew or should have known of Cheatam’s dangerous proclivities

and SBC’s negligence was the proximate cause of Plaintiff’s injuries.




           Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 15 of 17
                                                                                                        Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:03 PM
        WHEREFORE, Plaintiff, Mr. Dame prays for judgment against Defendant, SBC on Count

IV of his Petition for Damages, for a finding that SBC was negligent in their hiring or retention of

Cheatam; for an award of actual and punitive damages; for his costs expended; and for such other

relief as this Court deems just and proper.

                             COUNT V-Conspiracy (All Defendants)

        COMES NOW, Plaintiff , and for Count V of the petition for Conspiracy states:

        57.     Plaintiff, Mr. Dame hereby incorporates by reference each and every paragraph as

though it is fully set forth herein.

        58.     The acts described herein constitute conspiracy by Defendants as it relates to

Plaintiff, in that, they worked in concert to falsely accuse Plaintiff of misconduct and other

violations by issuing false statements and urging others to do the same causing Plaintiff injuries.

        59.     Plaintiff suffered economic loss, emotional distress, and other damages as the result

of Defendants’ actions.

        60.     Defendants acted in reckless disregard of Plaintiff’s rights and/or with evil motive

justifying an award of punitive damages.

        WHEREFORE, Plaintiff, Mr. Dame prays for judgment against Defendants SBC,

Cheatam, Spaniol, and Vanross on Count V of his Petition for Damages, conspiracy; for an award

of actual, compensatory and punitive damages; for his costs expended; and for such other relief as

this Court deems just and proper.

                                         JURY DEMAND

Plaintiff, Mr. Dame requests a trial by jury on issues triable by jury.

                                                      RESPECTFULLY SUBMITTED,

                                                      /s/Gerald Gray II
                                                      Gerald Gray II, #67476



        Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 16 of 17
                                                                     Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:03 PM
                                  G. GRAY LAW, LLC
                                  104 W. 9TH STREET, SUITE 401
                                  KANSAS CITY, MO 64105
                                  (O) 816-888-3145
                                  (F) 816-817-4683
                                  ggraylaw@outlook.com

                                  ATTORNEY FOR PLAINTIFF- MR. DAME




Case 4:20-cv-00906-SRB Document 1-1 Filed 11/11/20 Page 17 of 17
